Mr. Chief Justice Clarity delivered the opinion of the court: It appears that the two above mentioned claims grew out of one accident which occurred on Feb. 10th, 1926, and in filing the opinion the court believes that said claims be treated jointly. It appears that claimant was employed by the State of Illinois as a State Highway Patrol Officer and he alleges that while in the performance of his duties as such highway patrol officer under authority from a superior that he was severely injured at a point on State Highway No. 5 a short distance from Elizabeth, JoDaviess county, Illinois. The claimant in No. 1521 asked for the sum of One Hundred and Thirty ($130.00) Dollars for doctor, hospital and ambulance bills. The car driven by claimant which was struck by a truck it is claimed was almost totally destroyed and the claimant asked Four Hundred and Fifteen ($415.00) Dollars. The court is of the opinion that this is a value greater than the amount sustained but that Three Hundred ($300.00) Dollars would be a fair return for the loss sustained on account of automobile. The Attorney General comes and makes no objections as to the facts set forth by the claimant and after a full consideration in the matter the court recommends that claimant be allowed in full for both claims the sum of Four Hundred and Thirty ($430.00) Dollars.